Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “radiation generation control device”, “radiation image capturing device” and “radiation generation device” in claims 1 – 17.
With regards to the “radiation generation control device”, applicants specification teaches that radiation generation control device includes an acquisitor that acquires a first signal that instructs emission of radiation; a first connector that inputs a second signal indicating a driving state of a radiation image capturing device that generates a radiation image; a second connector connectable to a radiation generation device that 
 With regards to the “radiation image capturing device”, applicants specification teaches that the radiation image capturing device being a flat panel detector [0004].
With regards to the “radiation generation device”, applicants specification teaches that the radiation generation device being the radiation controller 11, the high voltage generator 12, and the radiation generator 2 [0072].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, applicant argues that the connections are not fully discussed and the connections disclosure is misleading. The examiner respectfully disagrees. 
Hiroike teaches an acquisition that acquires a first signal that instructs emission of radiation; a first connector that inputs a second signal indicating a driving state of a radiation image capturing device that generates a radiation image; a second connector connectable to a radiation generation device that generates radiation; and a controller that, based on the first signal having been acquired and the second signal having been input, continuously causes a third signal that instructs emission of radiation to be output from the second connector for a predetermined period, wherein the controller determines the length of the predetermined period in accordance with an image capturing time or the number of captured images previously set (Abstract; Figs. 1, 11 & 15) [0035] [0048] [0089] [0096] [0202] 0203] [0240] [0279] [0295] [0339] [0341] [0343]; (Claims 2, 3, 5 and 12).
With regards to claim 11, applicant argues that the setting unit is part of the radiographic photographing apparatus 200 and is not a console.
Hiroike discloses the claimed limitations, see figure 15. For example, an irradiation time can be acquired by the operator when the operator manipulates the terminal-side operation unit 350 to input information to be set based on either an operational instruction input via the generator operation unit 145 of the radiation 

The user can synchronize the storage timing with the X-ray irradiation timing by pressing the irradiation switch 140 (see step S120) while the irradiation feasibility display operation is performed [0192].
In the above embodiment, a general personal computer is usable as the control unit. Further, a keyboard or a mouse associated with the computer can be appropriately used as the setting unit or the operation unit. Alternatively, a dedicated unit including operation buttons can be connected to the computer. Further, a display device associated with the computer is usable as the display unit. When the display device can display GUI buttons, the display device is functionally operable as the setting unit and the operation unit [0195].
As such the previous rejection stands as proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroike et al. (US Pub. No. 2014/0254760 A1).

With regards to claim 2, Hiroike discloses the second connector is a connector in which one end of a cable having the other end connected to the radiation generation device is to be inserted (Abstract; Figs. 15) [0231] [0233] [0240]; (Claims 2, 3, 5, 11 and 12).
With regards to claim 3, Hiroike discloses wherein the second connector is to be connected to the radiation generation device via a relay that relays a signal (Abstract; Figs. 15) [0231] [0233] [0240]; (Claims 2, 3, 5 and 12).
With regards to claim 4, Hiroike discloses an emission instruction switch that outputs the first signal is connected, and the acquisitor directly acquires the first signal from the emission instruction switch (Figures 1, 11, 13 &15) [0035] [0240] [0290]]; (Claims 2, 3, 5 and 12).

With regards to claim 6, Hiroike discloses the acquisitor acquires the first signal output from the emission instruction switch via the radiation generation device [0188] – [0191] (Figures 1, 11, 13 &15).
With regards to claim 7, Hiroike discloses the controller causes the first connector to output a fourth signal that instructs a timing of capturing the radiation image, the acquisitor acquires a fifth signal that instincts start of capturing a radiation image, the fifth signal being output before the first signal, and the controller outputs the fourth signal after acquiring the fifth signal and before acquiring the first signal [0156] [0187 – 0191]  [0398]](Figures 1, 11, 13 &15) (Notice how there are repeating and continuous loops).
With regards to claim 8, Hiroike discloses the acquisitor acquires a sixth signal that instructs preparation for radiation emission, the sixth signal being output before the first signal and after the fifth signal, and the controller outputs the fourth signal after acquiring the sixth signal and before acquiring the first signal (Abstract; Figs. 1, 11 & 15) [0143] [0149] [0150] [0168] [0227] (Notice how there are repeating and continuous loops and preparation for imaging, generations, calibration…etc.).

With regards to claim 10, Hiroike discloses controller continues causing the third signal to be output until a predetermined output time elapses after the third signal is output first, or until the fourth signal reaches a predetermined number of times of output (Figures 1, 11, 13 &15) [0035] [0203] [0240] [0279] [0339] [0341] [0343]; (Claims 2, 3, 5 and 12).
With regards to claim 11, Hiroike discloses a radiation generation control system comprising the radiation generation control device as defined in claim 7; and a console 145 that is connected to the radiation generation control device 100 [0035] [0046] [0047] [0092], and sets an operation of the radiation generation control device , wherein the console sets the predetermined period or the number of times of outputting the fourth signal in the radiation generation control device before the radiation generation control device outputs the third signal 100 [0035] [0046] [0047] [0092].
With regards to claim 12, Hiroike discloses wherein the console has a display, and displays the predetermined period or the number of times of outputting the fourth signal set in the radiation generation control device on the display [0048] [0070] [0093] [0095] [0096] [0098] [0161] [0271] [0292] (Figures 1, 11, 13 &15).
With regards to claim 13, Hiroike discloses the console displays a fact that emission is allowed on the display when the second signal is input to the first connector of the radiation generation control device [0038 [0039].

With regards to claims 15 and 16, Hiroike discloses a radiography system (Figure 11) comprising a radiation generation device 102 that generates radiation; a radiation image capturing device 200 that generates a radiation image; and the radiation generation control device 130 as defined in claim 1 (Figure 11).
With regards to claim 17, Hiroike discloses a still image capturing is performed in a state where the radiation generation control device 130 is not connected (Figures 11 and 15).
With regards to claim 18, Hiroike discloses an emission instruction switch operable by a radiographer to output the first signal, and wherein the third signal being an emission permission signal that indicates to the radiation generation device permission to emit radiation [0109] – [0116] [0150]  [0191] – [0195],  [0199] - [0204].
With regards to claim 19, Hiroike discloses the console is connected to the image capturing device and sets image capturing conditions in the image capturing device [0109] – [0116] [0150] [0191] – [0195],  [0199] - [0204]. 
With regards to claim 20, Hiroike discloses the console is connected to the image capturing device through the radiation generation control device [0109] – [0116]  [0150] [0191] – [0195],  [0199] - [0204].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DJURA MALEVIC/           Examiner, Art Unit 2884                                                                                                                                                                                             
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884